DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 10/27/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claims 1-15 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 1, the microscope including, in combination with the features recited in Claim 1, an optical measuring system configured to form a first measuring light beam and a second measuring light beam, direct the first measuring light beam into an entrance pupil of the optical imaging system eccentrically with a first distance to the optical axis of the optical imaging system, direct the second measuring light beam into the entrance pupil of the optical imaging system eccentrically with a second distance to the optical axis of the optical imaging system, the second distance being different from the first distance, receive a first reflection light beam that is created by a partial reflection of the first measuring light beam on a surface of the cover slip through the optical imaging system, receive a second reflection light beam that is created by a partial reflection of the second measuring light beam on the surface of the cover slip through the optical imaging system, and direct the first and second reflection light beams onto the position sensitive detector; and a control unit configured to record positions of the first and second reflection light beams on the position sensitive detector, and determine an aberration based on the recorded positions of the first and second reflection light beams.  Claims 2-14 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 15 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for determining an aberration in a microscope as generally set forth in Claim 15, the method including, in combination with the features recited in Claim 15, forming a first measuring light beam and a second measuring light beam; directing the first measuring light beam into an entrance pupil of the optical imaging system eccentrically with a first distance to the optical axis of the optical imaging system; directing the second measuring light beam into the entrance pupil of the optical imaging system eccentrically with a second distance to the optical axis of the optical imaging system, the second distance being different from the first distance; creating a first reflection light beam by partially reflecting the first measuring light beam on a surface of the cover slip; creating a second reflection light beam by partially reflecting the second measuring light beam on the surface of the cover slip; directing the first and second reflection light beams onto the position sensitive detector; recording positions of the first and second reflection light beams on the position sensitive detector; and determining an aberration based on the recorded positions of the first and second reflection light beams on the position sensitive detector.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2006/0291039 A1 to Eda et al.
U.S. Patent Application Publication US 2020/0409128 A1 to Fahrbach.
U.S. Patent Application Publication US 2019/0186895 A1 to Kalkbrenner et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/7/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872